DLD-143                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 22-1117
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                               JOHN AGOT CANLAS,
                                                Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                     (D.C. Criminal Action No. 2-09-cr-00083-001)
                     District Judge: Honorable Eduardo C. Robreno
                      ____________________________________

          Submitted for Possible Dismissal Due to a Jurisdictional Defect and
          on Appellee’s Motion for Summary Action Pursuant to Third Circuit
                              LAR 27.4 and I.O.P. 10.6
                                     May 5, 2022
               Before: KRAUSE, MATEY and PHIPPS, Circuit Judges

                               (Opinion filed: July 6, 2022)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       John Canlas, a prisoner at FCI-McKean, appeals from an order of the District Court

denying his motion for reduction of sentence. The Government has filed a motion for

summary affirmance. For the following reasons, we will grant the motion and summarily

affirm. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       In 2010, Canlas pleaded guilty to one count of conspiracy to commit bank robbery,

two counts of armed bank robbery, and related offenses, including two counts of using a

firearm during a crime of violence in violation of 18 U.S.C. § 924(c). He was sentenced

to 240 months’ imprisonment, with a term of 84 months on the conspiracy and robbery

charges to be followed by a consecutive term of 84 months on the first 924(c) charge, and

then a consecutive 72 months on the second 924(c) charge.

       In November 2021, Canlas filed a motion for “compassionate release” pursuant to

18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act, which authorizes criminal

defendants to seek reductions of their sentences by demonstrating “extraordinary and

compelling” circumstances. This was Canlas’s second motion for compassionate release;

the District Court denied his first motion in an order entered August 21, 2020, from which

Canlas did not appeal. See ECF No. 136. Canlas raised several of the same arguments in

support of the second § 3582 motion that he had raised in the first, including that his

sentence was excessive and disparate compared to that of his co-conspirators, and that he

has been fully rehabilitated. The District Court concluded, for the reasons given in its

August 2020 order, that these were not compelling or extraordinary reasons warranting




                                             2
relief. Canlas also raised two new reasons for granting compassionate release. 1 First, he

noted generally the risks posed to inmates by COVID-19. Second, he argued that the

Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019), which struck

down the residual clause in § 924(c)(3)(B)’s definition of a “crime of violence” as

unconstitutionally vague, invalidated his § 924(c) conviction.           The District Court

concluded that neither of these new considerations presented an extraordinary and

compelling reason for relief. It therefore denied the motion for compassionate release, and

Canlas appealed. The Government seeks summary affirmance.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. 2 We review a district court’s

decision to deny a motion for compassionate release for abuse of discretion. See United

States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020). “[W]e will not disturb the

District Court’s decision unless there is a definite and firm conviction that it committed a

clear error of judgment in the conclusion it reached.” Id. (quotation marks and citation

omitted).



       1
        Canlas did not exhaust his administrative remedies with respect to his two new
claims. See 18 U.S.C. § 3582(c)(1)(A). However, the Government elected to waive the
exhaustion requirement. See ECF No. 144 at n.3.
       2
         A § 3582 motion is a continuation of the prior criminal proceeding, see United
States v. Arrango, 291 F.3d 170, 171-72 (3d Cir. 2002), so, to be timely, a defendant’s
notice of appeal must be filed in the district court no later than 14 days after the challenged
order is entered. See Fed. R. Crim. P. 4(b)(1)(A). Canlas’s notice of appeal was filed
outside this time period. However, the 14-day period for filing a notice of appeal in a
criminal case is non-jurisdictional, see Gov’t of the V.I. v. Martinez, 620 F.3d 321, 328-29
(3d Cir. 2010), and the Government does not invoke Rule 4(b) but asks us to rule on the
merits. See id. at 329; see also United States v. Muhammud, 701 F.3d 109, 111 (3d Cir.
2012).
                                              3
       We agree with the Government that the appeal presents no substantial question. See

3d Cir. L.A.R. 27.4; I.O.P. 10.6. The District Court did not clearly err in its determination

that compassionate release was not warranted. First, “the duration of a lawfully imposed

sentence does not create an extraordinary or compelling circumstance.” United States v.

Andrews, 12 F.4th 255, 260-61 (3d Cir. 2021). 3 Next, the District Court found that the

sentencing disparity between Canlas and his coconspirators was not “unwarranted or

otherwise unusual” but that his rehabilitation was “remarkable” and, it assumed,

extraordinary. ECF No. 136 at n.1. It did not abuse its discretion in concluding that, in

any event, the sentencing disparity, rehabilitation, and general risk posed by COVID-19

were insufficiently compelling reasons for relief. See Andrews, 12 F.4th at 262 (finding

no clear error with the determination that petitioner’s age, rehabilitation, and general

susceptibility to COVID-19 were not compelling reasons warranting compassionate

release); see generally United States v. Canales-Ramos, 19 F.4th 561, 567 (1st Cir. 2021)

(recognizing that compassionate release demands both an extraordinary and compelling

reason for relief and that “the plain meaning of ‘compelling’ suggests that a qualifying

reason must be a reason that is both powerful and convincing”).

       Finally, the District Court properly declined to consider Canlas’s challenge to his

conviction based on Davis. A motion for compassionate release is not the proper avenue



       3
         The duration of the sentence may be a relevant consideration once a prisoner shows
extraordinary and compelling reasons for relief and the district court weighs the sentencing
factors pursuant to 18 U.S.C. § 3553 at the next step of the analysis, which did not happen
here. See Andrews, 12 F.4th at 262.

                                             4
to have raised such a challenge. See Okereke v. United States, 307 F.3d 117, 120 (3d Cir.

2002) (noting that motions to vacate “pursuant to 28 U.S.C. § 2255 are the presumptive

means by which federal prisoners can challenge their convictions or sentences”).

      Based on the foregoing, the appeal does not present a substantial question. We

therefore grant the Government’s motion for summary affirmance, and we will summarily

affirm the District Court’s judgment.




                                           5